department of the treasury internal_revenue_service washington d c jul é seitief fe ese - fhe toe_ ’ tax_exempt_and_government_entities_division u i l hrekkkerarerererarek hrerekreekererreraerer rk rerarereereraererereekee legend taxpayer a a andonddicoetik company b ddd drone company cc idddnddnddedik amount d hd dadccnek amount e hdd dard amount f isr dear kekkkekrkkkkekkeekkkk this is in response to your letter dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code’ the following facts and representations have been submitted under penalties of perjury in support of the ruling requested she left her full-time position with company b taxpayer a states that in july and shifted to a part-time position also with company b in connection with this move taxpayer a states that the company b benefits personnel gave her forms to complete with respect to her retirement account taxpayer a asserts that it was her understanding that these forms would allow her to rollover her account balance to an individual_retirement_arrangement ira taxpayer a also asserts that it was her understanding that she could leave her retirement account intact until she elected to roll it over to an ira senetetentesee taxpayer a states that it was her belief that she could initiate action to roll over her retirement account at any time instead on december _ taxpayer a states that she received a check from company c in the amount of amount e federal income taxes in the amount of amount f were also withheld as indicated from the form 1099-r submitted by taxpayer a with her request for a ruling the total value of taxpayer a’s retirement account is amount d amount e plus amount f equal amount d taxpayer a asserts that she has retained the check in her possession and has submitted a copy of the check in the amount of amount e to support her representation that she has not cashed or otherwise used amount e since she received the check from company c based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made - cceastaetesete i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case a distribution in the amount of amount d was made to taxpayer a in tax_year as supported by the form 1099-r submitted with her request for a ruling taxpayer a asserts that when she changed job positions with company b she was under the impression that she could leave her retirement account intact until she elected to rollover such account to an ira taxpayer a has kekkekekerereekeeaeaer retained possession of the check in the amount e amount d less amount f and has not cashed the check or otherwise used amount e since it was distributed to her therefore assuming that the distribution of amount d qualifies as an eligible_rollover_distribution under code sec_402 pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from company b's retirement_plan taxpayer a is granted a period of days from the date of this ruling to rollover amount d to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution we conclude that the 60-day rollover requirement is waived and that amount d will be considered valid rollover_contribution within the meaning of code sec_402 this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code this letter assumes that the retirement_plan maintained by company b and in which taxpayer a participated satisfies the requirements for qualification under the code at all times relevant to this transaction no opinion is expressed as to whether the distribution received by taxpayer a qualifies as an eligible_rollover_distribution under code sec_402 this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent if you have any questions regarding this letter please contact se t ep ra t sincerely yours signed jotor b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
